OPINION ON PETITION TO REHEAR
HUMPHREYS, Justice.
In our opinion in this case handed down on September 7, 1971, we dismissed plaintiffs’ suit on inadequacies found in their declaration, which we recognized without assignment of error; being of opinion these were fatal to plaintiffs’ cause of action. Plaintiffs have filed a petition for rehearing pointing out that justice requires, and T.C.A. § 27-329 permits, remand under these circumstances. We agree, and it is ordered on the petition to rehear that the case be remanded to the trial court for further proceedings consistent with our opinion.
DYER, C. J., CRESON and McCANLESS, JJ., and JENKINS, Special Justice, concur.